Citation Nr: 0924429	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $2,860.00 (US dollars) was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,860.00 (US dollars).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from November 1962 
to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Pension 
Maintenance Center of the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant began receiving nonservice-connected 
pension benefits on February 2, 2002.  The appellant's 
entitlement rate was computed as an appellant with no spouse 
or dependents and with no income.  

2.  In February 2002, the appellant reported that he was not 
in receipt of income, and that he was not receiving benefits 
from the Social Security Administration.

3.  In June 2002, the appellant submitted a Financial Status 
Report that stated that the appellant was now receiving 
benefits from the Social Security Administration.  

4.  From February 2002 to June 2002, the appellant received 
VA benefits based upon the claim that he was not in receipt 
of income.  This lack of reporting of income produced an 
overpayment of benefits in the amount of $2,860.00 (US 
dollars).

5.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt of Social Security 
Administration income, despite having been advised to fully 
disclose all sources of countable income to VA and that an 
overpayment would likely result from failure to report the 
income.




CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the original amount of $2,860.00 (US dollars) was validly 
created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a), 3.660 (2008).

2.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $2,860.00 (US 
dollars) is statutorily precluded.  38 U.S.C.A. § 5302(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board expressing 
disagreement with having to repay an overpayment of 
nonservice-connected pension benefits funds.

Specifically, from February 1, 2002, to January 21, 2005, the 
appellant received a nonservice-connected pension.  In 
calculating the amount that the appellant was eligible for, 
the RO noted that the appellant was not married and did not 
have any dependents.  The RO did not count the benefits the 
appellant was receiving from the Social Security 
Administration.  

In October 2004, the RO sent the appellant a letter telling 
him that it planned to reduce his pension benefits due to his 
receipt of Social Security Administration benefits that had 
not been previously reported.  The RO then concluded that an 
overpayment had occurred in the amount of $24,101.00 (US 
dollars).  The appellant was then notified of the amount of 
the overpayment; moreover, the RO told the appellant that the 
amount that he would receive in the future would be reduced 
by a monthly allotment that would go towards repayment of the 
debt.

Following that notification, the appellant submitted a 
request for a waiver of overpayment.  He told the RO that 
while he initially indicated that he was not receiving Social 
Security Administration benefits, he also reminded the RO 
that he had informed the VA of this fact when he submitted an 
Improved Pension Eligibility Verification Report, received 
June 6, 2002.  

A review of the claims folder indicates that when the 
appellant initially submitted his claim for pension benefits, 
he told the VA that he was not receiving Social Security 
Benefits.  Although the appellant notified by the RO in June 
2002 that he was then being paid Social Security 
Administration benefits, the RO did not change or modify its 
records to indicate that he was receiving Social Security 
administration benefits.  Instead, the appellant continued to 
be paid at the rate of an individual not in receipt of any 
income.  

The appellant was subsequently notified in 2004, as reported 
above, that an overpayment had been created.  He then 
requested a waiver.  The Committee on Waivers of Indebtedness 
originally concluded that the appellant was at fault in 
creation of the debt because the evidence showed that the 
appellant knew to report any changes of income in a timely 
manner.  As such, the Committee found that the appellant 
needed to repay $24,101.00 (US dollars).  The appellant was 
notified of this in a letter decision dated April 4, 2005.  

However, after the appellant expressed disagreement with that 
action, the Committee reviewed its previous decision and 
modified that action.  The Committee found that the appellant 
misrepresented to the VA the fact that he was receiving 
income from the Social Security Administration.  The time 
period in question was determined to be February 1, 2002, to 
May 31, 2002.  As such, an overpayment in the amount of 
$2,860.00 (US dollars) was made.  The Committee further 
determined that for the period of June 1, 2002, to January 
31, 2005, the amount paid, $21,241.00 (US dollars), was as 
the result of inaction by the VA.  Since the appellant was 
not at fault and the VA was at fault, a waiver as to that 
amount was granted.  

Although a partial waiver has been granted, the appellant has 
continued to request that the remaining amount be waived.  He 
has claimed that to have to repay the $2,860.00 (US dollars) 
would cause an undue financial hardship on him.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the appellant of the relevant statutes and 
regulations in its April 2005 statement of the case (SOC).  
He has provided written statements in support of his claim, 
and his representative submitted written correspondence on 
his behalf.  The Board finds that he has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
he might have to support his waiver request.  Accordingly, 
the Board will address the merits of his request.

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the appellant and, if he is married, the 
appellant's spouse.  38 U.S.C.A. § 1521(c) (West 2002); 38 
C.F.R. § 3.23(b) (2008).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272 (2008).  See 38 C.F.R. § 
3.271(a) (2008).  Under certain circumstances, some monetary 
amounts, including welfare; maintenance; VA pension benefits; 
reimbursements for casualty loss; profit from the sale of 
property; joint accounts; unreimbursed medical expenses (for 
an appellant and his/her spouse and children); expenses of 
last illnesses, burials, and just debts; educational 
expenses; child's income; Domestic Volunteer Service Act 
Programs; distributions of funds under 38 U.S.C. § 1718; 
hardship exclusion of child's available income; survivor 
benefit annuity; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; monetary allowance under 38 U.S.C. chapter 18 
for certain individual who are children of Vietnam veterans; 
Victims of Crime Act; and Medicare Prescription Drug Discount 
Card and Transitional Assistance Program, will be excluded 
from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272 (2008).  
However, none of these exclusions to the countable income of 
the appellant applies in the current appeal.

Of significance, in the notification letters sent to the 
appellant with regard to his nonservice-connected pension 
benefits in February 2002, the RO clearly informed him of the 
need to report all of his income.  See 38 C.F.R. § 3.277(a) 
(2008) (which states that, as a condition of granting or 
continuing pension, VA may require from any person who is an 
applicant for or a recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income and the value of the corpus of the estate of such 
person, and of any spouse or child for whom the person is 
receiving or is to receive increased pension).  
Significantly, the appellant was receiving Social Security 
Administration income prior to him being awarded nonservice-
connected pension benefits.  Although he was told that he 
needed to inform the VA of this income, he failed to do so in 
his correspondence to the VA in February 2002.  It was not 
until June of 2002 that he did report that income.  The 
appellant's failure to report his income, regardless of the 
source, was in direct contravention to the requirements of 38 
C.F.R. § 3.660(a) (2008), which states that a service member 
who is receiving pension must notify VA of any material 
change or expected change in his or her income or other 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he or she will begin to receive additional income or when his 
or her marital or dependency status changes.

The appellant has argued that it would cause a financial 
hardship for him to be required to repay the monies that he 
received.  Yet, the appellant's correspondence to the VA in 
February 2002 does seem to reflect a clear intent to 
misrepresent the truth.  Accordingly, whatever level of 
impairment existed during this period of time due to his 
nonservice-connected conditions, the appellant still 
possessed a sufficient level of intent and mens rea to 
actively misrepresent what income was being earned by himself 
in order to avoid having his nonservice-connected pension 
benefits reduced or terminated.  Because the appellant is the 
one who filled out the financial status report on which the 
award was initially based, it cannot be asserted that he had 
no knowledge or was blameless in the reporting of the 
erroneous income information.

No further information or evidence has been received in 
support of the appellant's claim.  Thus, based on these 
facts, the Board finds that a preponderance of the evidence 
supports the conclusion that the overpayment of nonservice-
connected pension benefits in the original amount of 
$2,860.00 (US dollars) was validly created as a result of the 
appellant's failure to report his Social Security 
Administration benefits income for the period extending from 
February to June 2002.  

Having found that the debt was validly created, the Board 
must address whether a waiver of recovery of an overpayment 
may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 
2002), a claimant is allowed to seek a waiver of recovery of 
an overpayment of VA benefits.  The Secretary of VA is 
authorized to grant a waiver of recovery of indebtedness when 
collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a) (2008).  Under the criteria set out in 38 
U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist:

(1) fraud, 
(2) misrepresentation, or 
(3) bad faith.

38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) 
(2008).  Consequently, before the Board may determine whether 
equity and good conscience affords the appellant a waiver, 
the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on his 
part in connection with the claim.

The Board recognizes that the Commission on Waiver of 
Indebtedness has issued a determination as to whether fraud, 
misrepresentation, or bad faith on the part of the appellant 
caused the creation of the overpayment.  The Board agrees 
with the Commission and finds that the facts in this case do 
reveal the presence of misrepresentation on the appellant's 
part in the creation of the overpayment in question.

The Board finds that the appellant's actions in failing to 
timely and accurately report his income, when he had clearly 
been informed of the need to do so, constitutes bad faith.  
The Board finds that the appellant was clearly aware that the 
failure to report his income would result in a larger pension 
award to which he would have been entitled had he reported 
that income.  Since the appellant himself received the 
monthly Social Security Administration benefit, he was 
clearly in possession of the information he could have 
provided to have prevented or minimized the debt, but chose 
not to inform the RO.  This action was undertaken with intent 
to seek an unfair advantage, since the appellant was aware of 
the information and clearly knew that the RO did not have the 
information concerning his income, and was undertaken with 
knowledge of the likely consequences, a larger pension award, 
and resulted in a loss to the Government, pension benefits 
being paid to the appellant to which he was not entitled.

Therefore, the Board finds that the appellant's actions in 
not reporting his Social Security Administration income 
constituted bad faith and preclude further consideration of 
his request for waiver of an overpayment.  See 38 U.S.C.A. 
§ 5302(c) (West 2002) ("The recovery of any payment or the 
collection of any indebtedness (or any interest thereon) may 
not be waived under this section if, in the Secretary's 
opinion, there exists in connection with the claim for such 
waiver an indication of fraud, misrepresentation or bad faith 
on the part of the person . . . .")  Consequently, the 
appellant's request for waiver of recovery of an overpayment 
calculated in the amount $2,860.00 (US dollars) must be 
denied. 




ORDER

1.  A debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $2,860.00 (US dollars).

2.  Waiver of recovery of an overpayment of nonservice-
connected pension benefits in the calculated amount of 
$2,860.00 (US dollars) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


